Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County), to review a determination of respondent Superintendent of Washington *648Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
In light of respondents’ submission of administrative memoranda indicating that the determination at issue has been administratively reversed and expunged from petitioner’s records, we conclude that the underlying controversy has ended and, therefore, respondents’ motion to dismiss this proceeding as moot should be granted (see, Matter of Wong v Coughlin, 150 AD2d 832). With respect to petitioner’s belated application for incidental monetary damages premised upon the alleged confiscation of various items by facility authorities, were we to construe this request as an application for leave to amend his pleadings, we would deny the application as clearly meritless given that the claim for monetary damages is not incidental to the primary relief sought by petitioner (see, Matter of Gross v Perales, 72 NY2d 231, 235; Matter of Reape v Adduci, 151 AD2d 290, 293).
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.